                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

SEAN RALSTON                                      §

VS.                                               §                  CIVIL ACTION NO. 9:18cv83

DONNA G. KASPER, ET AL.                           §

                ORDER OVERRULING OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Sean Ralston, an inmate confined at the Eastham Unit of the Texas Department of Criminal

Justice, Correctional Institution Division, proceeding pro se, filed this civil rights lawsuit against

Donna G. Casper, Diego Rodriguez and Ken Paxton.

       The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable
orders of this court. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge recommending this lawsuit be dismissed for failure to state a claim upon

which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections.

       The court has conducted a de novo review of the objections in light of the record and the

applicable law. After careful consideration, the court is of the opinion the objections are without

merit. Plaintiff complains the defendants failed to investigate criminal complaints he filed

regarding a correctional officer or take steps to prosecute the officer. However, the alleged

failure to investigate criminal complaints and take actions in response to them does not provide a

basis for a civil rights lawsuit. Oliver v. Collins, 904 F.2d 278, 281 (5th Cir. 1990).

                                              ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED as
the opinion of the court. A final judgment shall be entered dismissing this lawsuit.

          So ORDERED and SIGNED January 30, 2019.




                                                    ____________________________
                                                     Ron Clark, Senior District Judge
